OJRNEE’          GENERAL

                               OF         XAS

                              AUSTIN   a~.TExAs



                                N&y 7, 1962



Honorable Thomas S. Bishop                   Opinion No, WW-1330
Adjutant General of Texas
Austin, Texas                                Re:    Whether State Service
                                                    Medals may be purchased
                                                    to be awarded to National
                                                    Guardsmen of Texas
                                                    out of the current appro-
                                                    priations to the Adjutant
Dear General Bishop:                                General's Department,
          In your request for an opinion from this office you
ask a question which is substantially as follows:
                  Whether   State Service Medals may be pur-
             chased to be   awarded to National Guardsmen
             of Texas out   of the current appropriations to
             the Adjutant   General's Department.
          That part of the current appropriations to the Adjutant
General's Department, Senate Bill No. 1, First Called Session,
57th Legislature, 1961, most pertinent to our discussion provides
as follows:
                     "ADJUTANT GENERAL'S DEPARTMENT
                                                      For the Years Ending
                                                  August 31,      August 31,
                                                    1962            1963

"Out         of the General Revenue Fund
II
     .   .   .                                      $. .             $. .

“9.          For purchase of medals and
             awards to National Guardsmen
             as currently authorized by
             statute, resolution or orders
             by the Adjutant General, the
             sum of                                 $2,500           $2,500”

          By Adjutant General Order Number l-4 (Army and Air)
dated February 14, 1962, three state service medals were author-
ized to be awarded "to citizens of the State of Texas to denote
Honorable Thomas S. Bishop, page 2 (WW-1330)


the performance of duty while in active federal service or the
performance of duty as members of the Texas National Guard (Army
and Air), and may be worn on all appropriate occasions except
while in the Active Federal Service, as distinguished from Active
Duty for training." The three authorized medals mentioned above
are listed as follows:
               The Texas Meritorious Service Medal
               The Texas Faithful Service Medal
               The Texas Service Medal
Paragraph number 10 of General Order Number l-4 prescribes the
procedure for securing medals. This provision is quoted as
follows:
          "PROCEDURE FOR SECURING MEDALS: a. Application
     for Service Medals will be submitted on an individual
     basis, In duplicate, on Forms approved by the Adjutant
     General (see inclosures 1, 2 and 3) which are author-
     ized to be reproduced locally. When application has
     been properly prepared and certified, it should be
     forwarded to the Adjutant General of Texas.
          "b. Due to limited funds being made available
     for the purchase of Texas Service Medals, the normal
     practice will be that the State will present only
     the Service ribbon with attachments, as applicable,
     upon approval of the application by this Department.
          "C. Individuals who desire to purchase any
     medal may do so by ordering same from Lauterstein's,
     126 South Broadway, San Antonio, Texas, at a cost
     of $2.50 plus 2% State Sales Tex. Order should
     include a copy of General Order awarding the medal
     and a check or money order In the amount specified
     above for each medal.
          I,
           . . .
          "d. Application for the Texas Meritorious
     Service Medal must be forwarded through the Division
     or similar major organizational Commander."
          Articles 5790 through 5794, Vernon's Civil Statutes,
prescribe the statutory powers and duties of the Adjutant General.
We deem It ~unnecessary and In the Interest of brevity will not
quote all of the Articles referred to above. However, the
first paragraph of Article 5790, Vernon's Civil Statutes, and
Honorable Thomas S. Bishop, page 3 (W-1330)


Article 5793, Vernon's Civil Statutes, respectively, are especially
Important to the determination of this question.
         Article 5790 reads as follows:
          "The Adjutant General shall be in control
     of the military department of this State, and
     subordinate only to the Governor in matters per-
     taining to said Department, or the military forces
     of this State; and he shall perform such duties
     as the Governor may from time to time entrust to
     him, relative to the military commissions, the
     military forces, the military stores and supplies
     or to other matters respecting military affairs
     of this State; and he shall conduct the business
     of the Department in such manner as the Governor
     shall direct. He shall have the custody and charge
     of all books, records, papers, furniture, fixtures
     and other property relating to his Department, and
     shall perform as near as practicable, such duties
     as pertain to the Chief of Staff, the Military
     Secretary and other Chiefs of Staff Departments,
     under the regulations and customs of the United
     States Army. . . .'
          Article 5793 states:
          "The Adjutant General shall prescribe regula-
     tions not inconsistent with law for the government
     of his department and the custody, use and preser-
     vation of the records and property appertaining to
     it whether belonging to this or the United States,
     such regulations to be operative and in force when
     promulgated in the form of general orders, circulars
     or letters of instruction and shall: . . .'
A literal construction of these provisions clearly show that the
provisions of the appropriation to the Adjutant General's office
for the purchase of service medals are in harmony with the
statutory provisions which specify the powers and duties of the
Adjutant General.
          Therefore, it is our opinion that the Adjutant General
has authority to purchase medals to be awarded to National
Guardsmen of Texas out of the current appropriations to the
Adjutant General's Department.
                                                                i   ..



Honorable Thomas S. Bishop, page 4 (W-1330)


                     SUMMARY
          The Adjutant General has authority to pur-
          chase medals to be awarded to National
          Guardsmen of Texas out of the current
          appropriations to the Adjutant General's
          Department.
                                Very truly yours,
                                WILL WILSON
                                Attorney General of Texas


                                              Williams,   Jr.
1RW:mkh                         Assistant
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Jerry Roberts
Dudley McCalla
Arthur Sandlin
Norman Suarez
REVIEWED FOR THE ATTORNEY GENERAL
BY: Houghton Brownlee, Jr.